 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00044-DB
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   MANUEL FELIX-RIVERA,                                DATE: May 9, 2019
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney ROSS PEARSON, and defendant MANUEL FELIX-RIVERA, both individually and by and

19 through his counsel of record, VICTOR SHERMAN, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on March 14, 2019, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on March 14, 2019.

22 The court initially set a preliminary hearing date of April 18, 2019. By stipulation and order, the Court

23 continued the preliminary hearing date to May 9, 2019.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to June 6, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

26 the Federal Rules of Criminal Procedure. The government has provided discovery to defense. The

27 parties stipulate that the delay is required to allow the defense reasonable time for preparation, and for

28 the government’s continuing investigation of the case. The parties further agree that the interests of

      STIPULATION TO CONTINUE PRELIMINARY HEARING;       1
      [PROPOSED] FINDINGS AND ORDER
 1 justice served by granting this continuance outweigh the best interests of the public and the defendant in

 2 a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 3          3.     The parties agree that good cause exists for the extension of time, and that the extension

 4 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 5 Therefore, the parties request that the time between May 9, 2019, and June 6, 2019, be excluded

 6 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 7          IT IS SO STIPULATED.

 8
     Dated: April 30, 2019                                  MCGREGOR W. SCOTT
 9                                                          United States Attorney
10
                                                            /s/ ROSS PEARSON
11                                                          ROSS PEARSON
                                                            Assistant United States Attorney
12

13
     Dated: April 30, 2019                                  /s/ VICTOR SHERMAN
14                                                          VICTOR SHERMAN
15                                                          Counsel for Defendant
                                                            MANUEL FELIX-RIVERA
16                                                          (Authorized by phone on April
                                                            30, 2019)
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING;      2
      [PROPOSED] FINDINGS AND ORDER
 1
   MCGREGOR W. SCOTT
 2 United States Attorney
   ROSS PEARSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00044-DB
12
                                   Plaintiff,             [PROPOSED] FINDINGS AND ORDER
13                                                        EXTENDING TIME FOR PRELIMINARY
                             v.                           HEARING PURSUANT TO RULE 5.1(d) AND
14                                                        EXCLUDING TIME
     MANUEL FELIX-RIVERA,
15                                                        DATE: May 9, 2019
                                  Defendant.              TIME: 2:00 p.m.
16                                                        COURT: Hon. Allison Claire
17

18
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 30, 2019. The
20
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
25
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
26
     not adversely affect the public interest in the prompt disposition of criminal cases.
27
            THEREFORE, FOR GOOD CAUSE SHOWN:
28
            1.      The date of the preliminary hearing is extended to June 6, 2019, at 2:00 p.m.
      STIPULATION TO CONTINUE PRELIMINARY HEARING;       3
      [PROPOSED] FINDINGS AND ORDER
 1         2.       The time between May 9, 2019, and June 6, 2019, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4         IT IS SO ORDERED.

 5
     Dated:     April 30, 2019
 6                                                          The Honorable Allison Claire
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING;      4
      [PROPOSED] FINDINGS AND ORDER
